Citation Nr: 0710520	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for urinary 
incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from August 1999 to 
November 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A Board hearing was held in October 2005 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required with respect to the issue of service connection for 
urinary incontinence.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence shows that the veteran does not 
currently have fibromyalgia.


CONCLUSION OF LAW

Fibromyalgia was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a January 2004 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional records 
pertinent to his claimed conditions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In that regard, the Board notes that Dingess/Hartman element 
(1), veteran status, is not at issue.  As set forth above, 
the veteran was adequately notified of Dingess/Hartman 
elements (2) existence of a disability, and (3) a connection 
between the veteran's service and the disability, in the 
January 2004 VCAA letter.  Finally, because service 
connection for fibromyalgia has been denied, Dingess/Hartman 
elements (4) degree of disability, and (5) effective date, 
are not at issue.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

In this case, as set forth below, service connection for 
fibromyalgia has been denied on the basis that the record 
currently contains no probative evidence of a post-service 
diagnosis of fibromyalgia.  In addition to the January 2004 
VCAA letter discussed above, in the March 2004 rating 
decision and the January 2005 Statement of the Case, the RO 
notified the veteran that his claim of service connection for 
fibromyalgia had been denied "since there is no current 
evidence of the condition."  Despite such notification, no 
medical evidence of a current diagnosis of fibromyalgia was 
submitted or identified by the veteran.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified by 
the veteran.  As noted, despite being given the opportunity 
to do so, the veteran has neither submitted nor identified 
any additional post-service VA or private clinical records 
pertaining to his claim, including evidence of a current 
diagnosis of fibromyalgia.  In fact, at his October 2005 
Board hearing, the veteran indicated that although he had 
sought treatment "a few times" since his separation from 
service, none of these treatment records contained a 
diagnosis of fibromyalgia.  See Transcript at page 8.  Thus, 
the Board finds that there is no indication of relevant, 
outstanding evidence which must be obtained prior to deciding 
the claim.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2006).  

The veteran was also afforded a VA medical examination in 
connection with his claim in February 2004.  As set forth 
below, the examiner's diagnosis was claimed fibromyalgia 
without evidence of active disease on examination.  The Board 
finds that the report of this examination provides the 
necessary medical opinion.  38 C.F.R. § 3.159(c)(4) (2006).  
Moreover, the veteran was advised of the examiner's findings 
in the rating decision on appeal, as well as in the January 
2005 Statement of the Case, but thereafter submitted or 
identified no medical evidence of a current diagnosis of 
fibromyalgia.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The service medical records show that the veteran reported a 
history of progressive multiple joint arthralgias since 
January 2001.  In April 2003, he was referred to a 
rheumatologist, who elicited a history of pain in the knees, 
ankles, feet, low back, and hands.  Physical examination and 
diagnostic tests were negative for evidence of a systemic 
inflammatory arthropathy.  However, in light of the veteran's 
reported interrupted sleep and the presence of tender points, 
the rheumatologist's opinion was that the veteran met the 
criteria for a diagnosis of fibromyalgia.  An August 2003 
Physical Evaluation Board found that the veteran was unfit 
for duty, in part, due to fibromyalgia, which had existed 
since 2001.  He was medically discharged from service.  

In December 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including fibromyalgia.  

In connection with his claim, the veteran was afforded a VA 
medical examination in February 2004, at which he reported 
discomfort in his joints, primarily the hands, knees, and 
feet, precipitated by changes in the weather or heavy 
lifting.  He indicated that his pain was not constant, as he 
typically had two to three pain-free days per week.  The 
veteran was unable to identify anything that alleviated his 
pain, although he indicated that he had lost no time from 
work since his separation from service and was able to 
maintain an active lifestyle.  The veteran also complained of 
chronic fatigue and sleep disturbances.  The veteran reported 
that he served in Kuwait during service.  On examination, the 
veteran ambulated at a brisk pace, with no limping.  His gait 
was steady and his posture was upright.  He did not exhibit 
any signs or symptoms of discomfort with ambulation.  
Strength was 5/5 throughout and there was normal musculature 
in the extremities and in the back.  There were no palpable 
trigger points in any of the muscle groups.  Range of motion 
of the ankles, knees, and lumbosacral spine was normal, with 
no signs of discomfort.  Neurological examination revealed no 
abnormalities.  After examining the veteran and reviewing the 
claims folder, the examiner concluded that there was no 
evidence of the veteran's claimed fibromyalgia on 
examination.  

In a March 2004 rating decision, the RO denied service 
connection for fibromyalgia, finding that the record 
contained no evidence that the veteran currently had the 
condition.

The veteran appealed the RO's decision.  In his June 2005 
substantive appeal, the veteran indicated that there were no 
events or injuries during service to which he could tie his 
various medical conditions, including fibromyalgia, except 
perhaps the anthrax vaccine or "forced hydration in the Army 
beginning in basic training."  The veteran indicated that he 
continued to experience joint pains, which seemed to be 
seasonal.  

In support of his appeal, the RO thereafter obtained VA 
clinical records identified by the veteran, dated from March 
to September 2004.  These records are negative for complaints 
or diagnoses of fibromyalgia.  In fact, during a September 
2004 clinic visit for an unrelated problem, musculoskeletal 
examination showed full range of motion, normal muscle 
strength, and no atrophy or tremors.  It was noted that the 
veteran ambulated without difficulty.  No complaints or 
findings of fibromyalgia were noted.  

At his October 2005 Board hearing, the veteran testified that 
he had been diagnosed as having fibromyalgia during service 
and still felt as if he had the condition because he 
experienced the same aches and pains as he had experienced 
during service.  The veteran testified that he had sought 
private treatment for his symptoms a "few times" since 
service, but had not submitted records of that treatment as 
the doctors did not say one way or another whether he had 
fibromyalgia.  Rather, he indicated that "[t]hey just wanted 
to keep following up and documenting my problems and try 
different creams."  The veteran indicated that he had lost 
time from work due to his symptoms.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.




Analysis

The veteran claims entitlement to service connection for 
fibromyalgia.  He notes that he was diagnosed as having 
fibromyalgia during service and states that he has continued 
to experience symptoms of joint pain.  

In order to be considered for service connection, a claimant 
must first have a disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  

In this case, the evidence is contradictory as to whether the 
veteran currently has fibromyalgia.  In that regard, the 
record contains the veteran's service medical records showing 
that he was medically discharged due to several disabilities, 
including fibromyalgia.  

The post-service medical evidence, however, indicates that 
the veteran does not currently have fibromyalgia.  As set 
forth above, the veteran was afforded a VA medical 
examination in February 2004.  After examining the veteran 
and reviewing the claims folder, the examiner concluded that 
there was no evidence that the veteran currently had 
fibromyalgia.

The Board assigns the VA medical opinion greater probative 
weight in that it was based on an examination of the veteran, 
a review of his entire claims folder, including the service 
medical records, and is most contemporaneous.  More 
significantly, the Board notes that the VA medical opinion is 
consistent with the remaining evidence of record, which is 
entirely negative for a diagnosis of fibromyalgia since the 
veteran's separation from service.  Indeed, the veteran 
concedes that he has not been diagnosed as having 
fibromyalgia since his separation from service in 2003.

The Board has considered the veteran's assertions to the 
effect that he currently has fibromyalgia as he continues to 
experience seasonal episodes of joint pain.  However, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, while 
the veteran attributes his symptoms to fibromyalgia, as the 
record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education, such as a diagnosis of 
fibromyalgia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board notes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, 
because the most probative evidence shows that the veteran 
does not currently have fibromyalgia, service connection for 
that disability is not warranted.

In reaching this decision, the Board has considered the 
contentions of the veteran's representative, raised for the 
first time at the October 2005 Board hearing, that 
presumptive service connection for fibromyalgia under the 
provisions of 38 C.F.R. § 3.317 is warranted.  

In some circumstances, service connection for chronic, 
undiagnosed illness (or a medically unexplained chronic 
multisymptom illness such as fibromyalgia) arising from 
service in Southwest Asia during the Gulf War may be awarded 
to a Persian Gulf veteran under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.

That provision, however, does not apply in the instant case.  
The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  
Here, the veteran served outside of the aforementioned areas.  
His DD Form 214 shows that he served in Afghanistan in 
support of Operation Enduring Freedom from February to June 
2002.  Accordingly, the provisions pertinent to "undiagnosed 
illnesses" are not for application.

The Board has considered that the veteran has reported that 
he actually served in Kuwait, not Afghanistan, in support of 
Operation Enduring Freedom.  Even assuming arguendo that the 
veteran served in Kuwait during the Persian Gulf War period, 
however, application of section 3.317 would result in no 
benefit to the veteran.  

As set forth above, the veteran's service medical records 
show that the veteran's fibromyalgia was manifest in 2001, 
prior to his claimed service in Kuwait during the Persian 
Gulf War.  Under 38 C.F.R. § 3.317, service connection may be 
established for chronic, undiagnosed illness (or a medically 
unexplained chronic multisymptom illness such as 
fibromyalgia), when such disability either became manifest 
during service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more thereafter, but not later than December 31, 2006.  38 
U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2006).  In this case, the 
evidence shows that the veteran's fibromyalgia manifested 
prior to his reported Persian Gulf Service.  Therefore, 
section 3.317 does not apply.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for fibromyalgia.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.



REMAND

The veteran also seeks service connection for urinary 
incontinence.  His service medical records confirm that he 
was treated for that condition during service.  

In connection with his initial application for VA 
compensation benefits, the veteran was afforded a VA medical 
examination in February 2004.  At that time, the examiner 
indicated there was no evidence that the veteran currently 
had urinary incontinence.

Since that time, however, the veteran has identified VA 
clinical records showing that he was seen in September 2004 
with complaints of urinary incontinence.  He was prescribed 
Kegel exercises and advised to seek follow-up care with a 
urologist.  The assessment was urinary incontinence.  There 
is no other medical evidence of record.  

In light of the conflicting evidence of record as to whether 
the veteran currently has urinary incontinence, the Board 
finds that an additional examination and medical opinion are 
necessary.  38 C.F.R. § 3.159(c)(4) (2006).

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision during 
the pendency of this appeal which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the veteran has not been given 
notification of all five elements, as required by the Dingess 
decision.

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection on appeal.

2.  The veteran should be scheduled for a 
VA urology examination to determine the 
nature and etiology of his claimed 
urinary incontinence.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to delineate the veteran's 
claimed symptoms, and provide an opinion 
as to whether it is at least as likely as 
not that a diagnosis of urinary 
incontinence is appropriate.  If so, the 
examiner should opine whether it is at 
least as likely as not that such urinary 
incontinence is causally related to the 
veteran's active service or any incident 
therein.  

The examiner is advised that in providing 
these opinions, the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  After undertaking any additional 
development which it deems to be 
necessary, the RO should readjudicate the 
remaining issue on appeal.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded 
appropriate opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


